PER CURIAM.
Appellant claims that the trial court fundamentally erred both in failing to instruct the jury on his defense when it excluded from the justifiable use of force jury instruction that portion dealing with defense of property, and in giving the self-defense by an aggressor portion of the justifiable |use of non-deadly force instruction. As to pthe former, no evidence was presented to varrant the instruction, as appellant him testified that he feared injury to himself, not his property, nor was there evidence to support the claim that the victim was a trespasser. As to the latter, there was evidence from which the jury could have concluded that the appellant was the aggressor. Therefore, the instruction was appropriate.
Finally, appellant’s claim that counsel was ineffective is best left to collateral proceedings.
. WARNER, C.J., KLEIN, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.